t c summary opinion united_states tax_court dara blumenthal petitioner v commissioner of internal revenue respondent docket no 30038-09s filed date dara blumenthal pro_se monica e koch for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination the notice_of_determination sustained the filing of a notice_of_federal_tax_lien nftl issued to petitioner that pertained to her unpaid federal_income_tax the issue for decision is whether respondent correctly sustained the filing of the nftl background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in new york when she filed her petition during petitioner redeemed several savings bonds to pay her living_expenses although not working in petitioner sent the internal_revenue_service irs a dollar_figure check to pay what she believed was her tax_liability from redeeming the savings bonds petitioner did not file a federal_income_tax return for until date petitioner received a notice from respondent dated date alerting her that the period 1the court’s jurisdiction under sec_6330 encompasses consideration of facts and issues in nondetermination years where the facts and circumstances are relevant in evaluating a claim that an unpaid tax has been paid 125_tc_14 for claiming a refund_or_credit for had expired petitioner did not respond to the notice petitioner filed her federal_income_tax return on date without remittance on a transcript entered into evidence a return filed and tax_liability assessed code bears the date date and shows an assessment of dollar_figure the transcript also shows that interest of dollar_figure and an addition to tax2 for failure to pay of dollar_figure were assessed on the same date respondent sent petitioner a cp notice dated date which informed her that the income and payment information on file did not match the entries on her return respondent included in petitioner’s income for interest of dollar_figure from astoria federal savings and dividends of dollar_figure from general motors corp reported on forms which created an increase in tax of dollar_figure on the same transcript mentioned above an additional tax_assessment code bears the date date and shows an additional_assessment of dollar_figure respondent filed an nftl for the tax period ending date in the register’s office of kings county brooklyn new york on date and on the same day mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner the lien amount was dollar_figure which 2the title for this code entry on the transcript is failure_to_pay_tax penalty the proper characterization for this amount is addition_to_tax included the amounts assessed when petitioner filed her return and the additional_amount assessed on date petitioner timely filed a request for a collection_due_process cdp hearing wherein she listed her reasons for disagreeing with the nftl as tax paid - no tax owed and unemployed with no income - lien endangers ability to pay basic living_expenses petitioner was represented by an accountant through a power_of_attorney for her cdp hearing petitioner’s hearing was conducted by telephone calls between her accountant and the appeals officer ao and review of documents petitioner submitted to appeals respondent issued petitioner the notice_of_determination dated date in which he determined that the collection action was appropriate and sustained the filing of the nftl petitioner timely filed a petition disagreeing with respondent’s determination discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person who is liable for federal taxes and neglects or refuses to pay them after notice_and_demand for payment has been made sec_3petitioner presented several arguments in her petition that were not addressed at trial the court considers those arguments abandoned see 117_tc_117 n korchak v commissioner tcmemo_2005_244 n a and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of an nftl and provided an opportunity for an administrative hearing a hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if a taxpayer requests a hearing in a lien case the hearing is to be conducted by the appeals_office sec_6320 at the hearing the ao must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including challenges to the appropriateness of the proposed lien and collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by appeals for its consideration of the facts and issues involved in the hearing including financial statements sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer may raise challenges to the existence or amount of the underlying tax_liability if she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_604 114_tc_176 the court will review all other determinations regarding the proposed collection for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite generally we consider only arguments and issues the taxpayer raised at the collection hearing or otherwise brought to the attention of appeals 129_tc_107 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs petitioner’s three arguments that the nftl is invalid are she did not receive a hearing her overpayment of taxes should be applied to her tax_liability and the collection action is inappropriate because it will prevent her from paying her living_expenses petitioner’s cdp hearing a cdp hearing may consist of one or more written or oral communications between an ao and the taxpayer sec_301_6330-1 q a-d6 proced admin regs see 115_tc_329 dinino v commissioner tcmemo_2009_284 the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination roman v commissioner tcmemo_2004_ petitioner testified that she did not have a proper hearing because when her accountant called the ao her accountant was not prepared for the hearing and did not know that his telephone call with the ao constituted a hearing it is clear from the administrative record that petitioner’s accountant had more than one conversation with the ao and that petitioner herself faxed documents to the ao petitioner was afforded a hearing under the guidelines of the statute see katz v commissioner supra dinino v commissioner supra roman v commissioner supra applying the overpayment to the tax_liability petitioner argues that her overpayment of taxes for should be applied to her tax_liability for respondent argues that the overpayment petitioner seeks to apply to is barred by sec_6511 the amount of a credit or refund is limited by two look- back periods 516_us_235 a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever of those periods expires later sec_6511 under the 3-year look-back period if the claim was filed within years of filing the return then the taxpayer 4the court need not determine what standard of review to use for petitioner’s argument because her argument is a legal one and the standard of review is immaterial is entitled to a refund of taxes paid within years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 if no return is filed the taxpayer is entitled to a refund of only those taxes paid during the years immediately preceding the filing of the refund claim sec_6511 in the case of any overpayment by a taxpayer the commissioner generally may within the applicable_period of limitations credit the amount of such overpayment against any_tax liability of that taxpayer sec_6402 petitioner filed her federal_income_tax return in date her tax_return is her claim_for_refund see sec_301_6402-3 proced admin regs see also anderson v commissioner tcmemo_1993_288 tax_return is an informal claim_for_refund_or_credit affd without published opinion 36_f3d_1091 4th cir as they were on the same document petitioner’s claim was filed within years of the filing of the return for and is timely see 300_f3d_1065 9th cir see also revrul_76_511 1976_2_cb_428 petitioner is therefore allowed to claim a refund of or credit for any_tax paid within the 3-year period immediately preceding her claim see sec_6511 the 3-year look-back period immediately preceding petitioner’s claim would be from date to date the overpayment that petitioner wants credited to was paid in no portion of the overpayment was paid in the 3-year look-back period although petitioner’s claim_for_refund_or_credit was timely a refund_or_credit of petitioner’ sec_2002 overpayment is barred see sec_6511 appropriateness of the lien petitioner also argues that enforcement of the lien will make it difficult for her to pay her living_expenses the court will review respondent’s determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite petitioner testified that she had applied for disability benefits and public assistance she did not provide the applications themselves as evidence petitioner neither provided respondent with a form 433-a collection information statement for wage earners and self-employed 5petitioner did not file for any extension of time to file her return 6petitioner also argues that an irs employee told her there was no deadline for filing her return estoppel applies only to statements of fact not statements of law 112_f3d_200 5th cir miller v commissioner tcmemo_2001_55 even if petitioner’s estoppel argument concerned a statement of fact the court notes that her alleged reliance on advice from the irs is undermined to the extent that such advice was oral see 870_f2d_634 fed cir and cases cited therein individuals during the appeals process nor offered further evidence beyond her testimony of her financial situation at trial petitioner did not offer any other collection alternative we therefore sustain respondent’s determination that the collection action was appropriate conclusion petitioner was afforded a cdp hearing petitioner’s request for a credit of her overpayment of federal_income_tax to her federal_income_tax liability is barred by sec_6511 therefore the tax_liability remains unpaid respondent’s determination to sustain the nftl in the light of petitioner’s failure to provide financial information or other collection alternatives was not an abuse_of_discretion we have considered petitioner’s arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
